Citation Nr: 9918436	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-08 565A	)	DATE
	)
	)


THE ISSUE

Whether an April 1946 decision of the Board of Veterans' 
Appeals denying service connection for bilateral hearing loss 
should be revised or reversed on the grounds of clear and 
unmistakable error.


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the veteran as to a claim of clear and 
unmistakable error in an April 1946 Board decision. 

The Board notes that the veteran has pursued this matter 
without the assistance of a representative.  While the 
veteran is free to proceed in this manner, the Board reminds 
him that assistance, and representation, is available from 
any number of accredited veterans' service organizations and 
his state's veterans' department.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1943 to February 1945.

2.	Service connection for bilateral hearing loss was denied 
by the Board in April 1946.

3. 	The veteran's allegations of clear and unmistakable 
error in the Board's April 1946 decision consist of his 
assertions that the evidence reflects incurrence or 
aggravation of bilateral hearing loss during his active duty 
service and as such, service connection is warranted for this 
condition.

4.	The veteran has made no additional specific allegations 
of clear and unmistakable error in the Board's April 1946 
decision. 


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  Rule of Practice 1404(a), 64 Fed. Reg. 2139 
(1999) (to be codified at 38 C.F.R. § 20.1404(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has argued that there was clear and unmistakable 
error in an April 1946 decision by the Board, which denied 
service connection for bilateral hearing loss. Specifically, 
he claimed that the medical records at the time of the 
Board's decision indicate that he incurred or aggravated 
bilateral hearing loss during his active duty service and as 
such, service connection should be granted for this 
condition. 

Pursuant to Section 20.1404(b), a motion alleging clear and 
unmistakable error in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be denied. Rule of Practice 1404(a), 64 Fed. Reg. 2139 
(1999) (to be codified at 38 C.F.R. § 20.1404(a)).

After careful review of the evidence of record, the Board 
concludes that the veteran has not set forth specific 
allegations of error, either of fact or law, in the April 
1946 decision by the Board.  The veteran's contentions herein 
consist entirely of his disagreement as to how the facts were 
weighed and evaluated.  Specifically, his motion provides 
alternative interpretations for some of the evidence 
considered in the Board's April 1946 decision.  He has not 
set forth any basis for a finding of error or any indication 
why the result of those decisions would have been different 
but for an alleged error.  Accordingly, in the absence of any 
additional allegations, the veteran's motion is not found to 
comply with the above pleading requirements and is therefore 
denied. See 38 C.F.R. § 20.1403(d)(3) (1999) (a disagreement 
as to how the facts were weighed or evaluated is an example 
of a situation which is not clear and unmistakable error in a 
Board decision).

Because the moving party's motion fails to comply with the 
requirements set forth in Rule of Practice 1404(a), 64 Fed. 
Reg. 2139 (1999) (to be codified at 38 C.F.R. § 20.1404(a)), 
the motion is dismissed without prejudice.



ORDER

The motion is dismissed without prejudice to refiling.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under Rule of Practice 1404(a), 64 Fed. Reg. 2140 
(1999) (to be codified at 38 C.F.R. § 20.1404(a)), is not a 
final decision of the Board.  Rule of Practice 1409(b), 64 
Fed. Reg. 2140 (1999) (to be codified at 38 C.F.R. 
§ 20.1409(b)).  This dismissal removes your motion from the 
Board's docket, but you may refile the motion at a later 
date if you wish.





